Citation Nr: 1729407	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for scars, residuals of injury to the face and teeth.

2.  Entitlement to service connection for scars, residuals of left knee shell fragment wound.

3.  Entitlement to service connection for scars of the back of the head.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that, inter alia, declined to reopen the claims, which were previously the subject of a final denial.  They previously came before the Board in December 2013; the Board declined to reopen the claims on the grounds that new and material evidence had not been received.  The Veteran appealed that decision to the Court, resulting in an October 2014 Joint Motion for Remand (JMR) by the parties that was granted by the Court in an October 2014 Order.

A videoconference hearing before the Board was scheduled in May 2013.  He failed (without giving cause) to report for such hearing.  Therefore, his hearing request is considered withdrawn.

In March 2015, the Board remanded the above issues for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran should be afforded a VA examination.  He submitted a "buddy" statement from another service member who contemporaneously served with him in Vietnam who, essentially, attested to the fact that the Veteran was hit in the back of the head and in the knee with shrapnel while on a convoy and spent time in the "91st Evac Hospital in Chu [L]ai."  A remand is required per the low threshold outlined in Mclendon to obtain a VA examination and opinion to assess the nature and etiology of the Veteran's shrapnel disabilities.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In addition, the Veteran requested a VA examination and expressed a willingness to attend.  (See May 2017 Appellate Brief).  Therefore, the Board finds that he should be examined and a medical opinion should be provided.

Further, the March 2017 supplemental statement of the case (SSOC) was mailed to an incorrect address and returned to sender.  In July 2017, the Veteran indicated that information was being sent to a wrong address and identified his correct address.  The mailing of the SSOC to the wrong address is a material defect necessitating a remand.  See 38 C.F.R. § 19.31 (b)(2) (2016).

Accordingly, the case is REMANDED for the following action:


1.  Obtain any (and all) updated or outstanding treatment records relevant to the claims on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected shell fragment wound of scars, residuals of injury to the face and teeth; scars residuals of left knee shell fragment wound; and scars of the back of the head.  The examiner should opine as to whether it is at least as likely as not that any residual disability was related to the Veteran's service, to include his report of being hit in the back of the head and in the knee with shrapnel.

The Veteran's eFolders must be made available to the examiner for review, including a copy of this remand, and the examination report should reflect that such review was completed in conjunction with the examination. 

In addition to reviewing any current treatment records, the examiner should review the Veteran's service and post-service treatment records so that the muscle group involved and any other Muscle Group identified upon examination), as well as the extent of any nerve damage caused by the shell fragment wound, may be identified. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the shell fragment wounds.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing for the left knee. 

The examiner must also test muscle strength and endurance compared with the sound, uninjured side.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Thereafter, review the record, arrange for any additional development suggested, and readjudicate the claims on appeal.  If any remains denied, issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






